The arguments and amendments submitted 02/11/2022 have been considered.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Interpretation
The term “controller assembly” in claim 36 is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a computer, microprocessor, or CPU.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43 does not recite any features which are not already present in parent claim 36, and therefore does not further limit claim 36.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Owen (US PG Pub 2005/0152146) in view of Yang (US PG Pub 2005/0288813) and Comb (US PG Pub 2015/0266242).
Regarding claim 36, Owen teaches an additive manufacturing system (Figs.1-6; paras. 0055-0058; with use for printing per para. 0031, use for exposure and curing of photopolymers per para. 0032 wherein photopolymer curing involves crosslinking, and use for stereolithography in rapid prototyping per para. 0055) comprising the following structures:
a laser assembly (Fig. 5) comprising: 
a base block (comprising laser emitters 92, substrate 94, and the other structures within housing 96 in Fig. 5 and para. 0041) comprising a plurality of sub-blocks (referred to as modules 90 in para. 004), wherein each sub-block comprises of a plurality of laser emitters (as shown in Fig. 5) and a fluid channel (fluid channel 114 in Fig. 5 and para. 0042 passes through each module and therefore each module comprises this fluid channel), wherein the sub-blocks are interconnected such that the laser emitters of each adjacent sub-block are arranged in arrays of two or more rows having two or more laser emitters (as described in paras. 0040-0041 and shown in Figs. 5-6 the emitters in each adjacent sub-block are arranged in rows of five emitters 92 as shown in cross-sectional side view of Fig. 5, with each row having 15 emitters 92 as shown in the cross-sectional end view of Fig. 6 per para. 0017); and 
a plurality of laser emitters (semiconductor laser diodes or VCSELS of para. 0033) operably mounted to the base block and arranged in an array of two or more rows of two or more laser emitters (Figs. 2 and 4; paras. 0033-0036); 
a laser gantry configured to move the laser assembly along a scan length axis such that each of the plurality of laser emitters traverses across the work (Fig. 4, para. 0040); and 
a heat sink assembly (38) at least partially retained by the laser assembly (Fig. 2), and configured to draw heat away from the base block, the plurality of laser emitters, or both (Figs. 4-6; and paras. 0037, 0042);
a controller assembly (including computer controller 36 and power supply 34 in para. 0037 and Fig. 2) configured to operate the laser assembly and the laser gantry (paras. 0037, 0048; claim 14), wherein the controller independently controls a timing (para. 0037) and duration (para. 0045) of each beam emitted from each laser emitter of the plurality of laser emitters as the laser assembly moves along the scan axis over the build platen (Fig. 4) to print three-dimensional parts on the platen in a layer-by-layer manner (stereolithography of para. 0055 is a layer-by-layer printing process) by accounting for the position of the individual laser emitters within the plurality of laser emitters at a selected time (connections between controller 36 and power supply 34 and the laser assembly as shown in Fig. 2 maps emission power and/or time to an individual emitter at a selected time or times per paras. 0037, 0048 and Figs. 8-9) such that a layer of the 3D object is formed in a predefined voxel pattern (stereolithography to provide selective polymer curing per para. 0055 in combination with the moving laser assembly forms the layer in a predefined voxel pattern; see also reference to pixel values and description of para. 0060); 
wherein the heat sink assembly (38) comprises one or more manifolds (heat pipes of para. 0037) and one or more heat exchangers (conductive metal cylinders of para. 0037), wherein the one or more manifolds are configured to relay a circulating coolant liquid between the one or more heat exchangers and the base block (para. 0037 and Fig. 2); and
the plurality of lasers emitters emits infrared light (para. 0047, claim 32). 
Owen does not explicitly teach a platen gantry configured to move a build platen along a first axis under control by a controller assembly.
However, such a platen gantry is a conventional, predictable, and obvious means in the 3D printing arts for supporting and moving a work object, as discussed by Yang (see platen 40 in Fig. 2 and discussion of platen gantry for motion in para. 0072).  Yang also teaches that a controller assembly (paras. 0117, 0121) configured to operate the build platen (paras. 0072-0073; Figs. 3A, 3B) is used for platen gantry control.
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time of filing that adding Yang’s platen gantry to Owen’s apparatus would predictably provide the means for layer-by-layer stereolithographic printing of a 3D object with Owen’s apparatus.
Furthermore, the courts have held that applying a known technique to a known device ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  One of ordinary skill in the art would have recognized that modifying Owen’s controller assembly with Yang’s controller assembly configuration would predictably provide the benefit of automated control over the layer-by-layer and voxel-by-voxel process of printing a 3D object using Owen’s laser emitter assembly.
Owen also does not explicitly teach after each layer of the 3D object is formed, the controller assembly is further configured to: move the build platen along the first axis such that a new layer of the consumable material is applied on top of the formed layers of the 3D object; and control the laser assembly to selectively crosslink each new layer of the consumable material to print 3D object on the platen in a layer-by-layer manner.
However, regarding the recited manner of operation above, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)
Notwithstanding the above consideration, Yang teaches after each layer of the 3D object is formed, the controller assembly is further configured to: move the build platen along the first axis such that a new layer of the consumable material is applied on top of the formed layers of the 3D object (para. 0073-0074); and control the laser assembly to selectively crosslink (step 114 in Fig. 3B; see also the solidification process involving photo curable epoxy resins for stereolithography per para. 0083, wherein photocuring involves selective crosslinking for such resins) each new layer of the consumable material to print 3D object on the platen in a layer-by-layer manner (paras. 0024, 0042; Figs. 2 and 3A, 3B).
In view of Yang’s teachings, it would have been obvious to configure Owen’s controller to provide this manner of operation to predictably provide fast and easy automation of these conventional functions.
Owen and Yang do not explicitly teach the controller assembly is configured for emitting laser beams on a voxel-by-voxel basisPage 4 of 10Response Application Number: 15/529,371Docket No.: 337.0007USWOto selectively crosslink the consumable material in a predefined voxel pattern.
However, regarding the recited manner of operation above, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)
Notwithstanding the above consideration, Comb teaches a controller assembly (Fig. 6) configured for emitting laser beams (para. 0055) on a voxel-by-voxel basis (paras. 0106-0107)Page 4 of 10Response Application Number: 15/529,371Docket No.: 337.0007USWOto selectively expose the consumable material (paras. 0054-0055) in a predefined voxel pattern (Figs. 6 and 7 and paras. 0097, 0106-0107) to compensate for underfilling or overfilling errors and effectively planarize the part being printed (para. 0106).
In view of Comb’s teachings, it would have been obvious to one of ordinary skill in the art to modify the controller in the apparatus of Owen as modified by Yang so it is configured for emitting laser beams on a voxel-by-voxel basisPage 4 of 10Response Application Number: 15/529,371Docket No.: 337.0007USWOto provide capability for selectively crosslinking the consumable material in a predefined voxel pattern to predictably obtain the benefits cited above.
Regarding the recitation that the consumable material comprises a powder, the courts have held that these types of recitations do not limit an apparatus claim and cannot provide a basis for patentability.  See MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).   Furthermore, Owen’s IR laser is clearly capable of heating the claimed powder. 
Regarding claim 37, Owen teaches the consumable material comprises an unset photocurable resin (paras. 0004 and 0039) and the plurality of laser emitters emits ultraviolet light (300-400 nm of para. 0039).
Regarding claim 40, the courts have held that these types of recitations do not limit an apparatus claim and cannot provide a basis for patentability.  See MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Regarding claim 41, Owen teaches the laser gantry is configured to move the laser assembly along a swath width axis substantially normal to the scan length axis to compensate for failed laser emitters.
Regarding claim 41, Owen teaches the laser gantry is configured to move the laser assembly along a swath width axis substantially normal to the scan length axis to compensate for failed laser emitters (“light bar 84 may also be moved along the X-axis” per para. 0040).
Regarding claim 42, Owen teaches that base block 50 compositionally comprises a thermally-conductive material (50 in para. 0039 is made of alumina, which has good thermal conductivity) and it would have been obvious to one of ordinary skill in the art to utilize the same material for the base block of Figs. 4-6 to obtain the same property.
Regarding claim 43, Owen teaches the heat sink assembly comprises one or more manifolds (pipes 114 in Fig. 4) and one or more heat exchangers (light bar 84 with heat sink 38 per para. 0037), and the one or more manifolds are configured to relay a circulating coolant liquid between the one or more heat exchangers and the base block (paras. 0042).
Regarding claim 44, Owen teaches one or more of the laser emitters each comprises a laser chip (from teaching of LED chips 22 in paras. 0035-0036 it is obvious that laser diodes in chip format could be utilized when the emitters are lasers) configured to generate a laser beam (para. 0037), and relay optics configured to demagnify and image the laser beam (eg. enlarging optic 206 in Fig. 15 and para. 0053).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Yang and Comb, as applied to claim 36, further in view of Paasche (US PG Pub 2009/0017219).
Regarding claim 39, Owen and Yang do not teach this feature.
However, the use of an electrostatic applicator for depositing the powder material is very well-known in the 3D printing arts, as shown, for example, by Paasche (Fig. 3, para. 0001).  Paasche teaches that such an applicator allows layer-by-layer printing of 3D parts and also reduces the time required for powder spreading, resulting in faster builds (para. 0048).
In view of Paasche’s teachings, it would have been obvious to combine Paasche’s electrostatic applicator with the apparatus of Owen in view of Yang to predictably obtain capability for manufacturing parts from powder and with the advantages taught by Paasche.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Yang and Comb, as applied to claims 36 and 44, further in view of Du (US Patent 6,324,190).
Regarding claim 45, Owen and Yang do not teach this feature.
However, Du teaches an array of laser diode chips each generates a laser beam having an elliptical cross section (col. 1, lines 32-37).  
The courts have held that rearrangement of parts is prima facie obvious in the absence of any unexpected results and generally recognized as being within the capability of one of ordinary skill in the art.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  Orienting the laser chips so that the long direction of the elliptical cross section (ie. more beam divergence) is normal to the scan direction would have been an obvious design choice to one of ordinary skill in the art as means for predictably ensuring a wider irradiation beam from the array in the direction normal to the scan direction, thus ensuring a wider swath of material irradiation and faster printing in this direction.
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered, but are unpersuasive for the following reasons.  
Regarding claims 36-37 and 39-45, Applicant presents an argument contending that Comb fails to teach or suggest a controller assembly configured to control the laser assembly to selectively crosslink each new layer of the consumable material to print 3D object on the platen in a layer-by-layer manner.
However, this argument is not persuasive for the following reasons.  First, Comb was not relied upon for this feature in the 103 rejection. Instead, the teachings of Owen and especially Yang were relied upon for this feature, as cited in the rejection of claim 36 above (see especially para. 0083 in Yang).  Secondly, it is noted that all of the references cited teach utility of the devices disclosed therein for stereolithography AM processes, as cited in the rejection of claim 36 above.  Lastly, it is well known in the AM arts that stereolithography involves selective crosslinking of the material being used to build the object (see, for example, para. 0005 in US PG Pub 2009/0224438 or para. 0002 in US PG Pub 2005/0084620, which both describe crosslinking of epoxy resin like the resin described as useful in Yang’s stereolithographic apparatus)
Regarding claims 36-37 and 39-45, presents an argument contending there is no motivation to combine the teachings of Comb and Owen.
However, this argument is not persuasive for the following reasons.  First, benefits of Comb’s controller configuration and methodology to compensate for underfilling or overfilling errors and effectively planarize the part being printed were explicitly taught by Comb and cited for motivation in the 103 rejection.  The expectation of some advantage is the strongest rationale for combining references (see MPEP 2144.II).  Secondly, as noted in the preceding section, all of the references cited teach utility of the devices disclosed therein for stereolithography AM processes.  Lastly, Owen’s description of utility for stereolithography rapid prototyping per para. 0055 implicitly involves printing parts having multiple layers, therefore making the benefits taught by Comb applicable to at least the application of Owen’s apparatus for rapid prototyping processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745